TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00831-CR




                                     Paula L. Lewis, Appellant

                                                 v.

                                    The State of Texas, Appellee



                   FROM THE COUNTY COURT OF SAN SABA COUNTY
             NO. 7,101, HONORABLE BYRON THEODOSIS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to withdraw notice of appeal is granted. See Tex. R. App. P.

42.2(a). The appeal is dismissed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: October 6, 2006

Do Not Publish